Title: To George Washington from Major General Philip Schuyler, 16 August 1776
From: Schuyler, Philip
To: Washington, George



Dear Sir
Albany August 16th 1776

About eight last Night I returned to this place after a Month’s Absence; on a Business the most disagreeable to a Man accustomed to Civil Society that can possibly be conceived.
On the 11th Instant, I was honored with your Excellency’s Favor of the 7th, but was unable to answer it from the German Flatts, altho’ I several Times attempted it being ever interrupted by a Croud of Savages.
Last Evening I received Dispatches from General Gates, Copies of which I inclose, by which you will percieve that General Carlton has put it out of our power to have any Intercourse with him on the Subject Matter contained in the Resolves of the 22d Ultimo or indeed on any other—With what Degree of Justice Carlton can bestow the infamous Epithets he has so freely dealt out in his Orders of the 7th Instant, his barbarous Conduct to Colonel Allen the infamous Manner in which he engaged the Savages to act against us last Year; the Murder of the Officers and Men lately near Isle aux noix in which British Troops were

joined with Savages and other Actions of a like Nature can Witness.
The Works at Fort Stanwix are going on with great Expedition, and by the inclosed Return your Excellency will observe that near eighty Days pork and Flour for the Garrison is in Store there, a considerable Quantity of the latter is on its Way up from Schenectady, and as they had on Monday last twenty three Head of fat Cattle and will receive a constant Supply of fresh Meat, I am under no Apprehensions that the Garrison will be under any Difficulty in the Article of provisions.
The Anchors for the Vessels on Lake Champlain will be procured in this Quarter but we greatly fear to fall short in many of the other Articles, as Capt. Bacon is returned without being able to procure any Thing and not even a Sailor.
Mr Edwards returns this Morning & will engage all the Stockbridge Indians he can, and as you do not direct what pay is to be given we have thought it expedient and as what will best promote the Service and raise these people with the greatest Dispatch, that they should be officered & paid agreeable to the former Resolve of the Commissioners of Indian Affairs and that such as were raised in Consequence of that Resolution should have their pay continued from the Time they were discharged, which is about a Month ago. They shall be disposed of agreeable to your Orders.
Colonels Elmore & Nicholson’s Regiments are here they have refused to march until they receive pay and Necessaries—The former they will now have, but where to procure the latter I know not—I will furnish them as well as I can, and keep them here until I receive the Report of two Scouts that are sent one to Oswego, and the other towards Oswegatche.
I shall immediately order Copies of the Transactions of the Commissioners of Indian Affairs at the late Treaty to be made out and transmit them to you—I believe the six Nations will not fall on our Frontiers altho’ I believe a few will always join the Enemy in Canada. I have some Matters that concern Officers in the Army to communicate but I am at present too much indisposed to write any more. I am Dr Sir with the greatest Respect Your Excellency’s most obedient humble Servant

Ph: Schuyler



P.S. I am just now informed that Lieut. McMichel of Colonel Dayton’s Regiment is deserted to the Enemy—I had Information of his Intentions the Evening before I left the German Flatts and sent to have him brought before me but he was supposed to have gone to the Regiment, to which I had ordered him the Day before. Yours &. &. &c.


Ph: Schuyler
